internal_revenue_service number release date index number ---------------------------------- --------------------------------------------------------------- ------------ ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number ------------------- refer reply to cc ita b03 plr-107099-08 date date ty ------- ty ------- legend taxpayer year trustee year ----------------------------------------------------------------- ------- ------------------------ ------- dear --------------- this is in response to your letter dated ----------------------- in your letter you requested an extension of time on behalf of the taxpayer to make a late election to take net_capital_gain from the disposition of stock held for investment into account as investment_income under sec_163 and sec_163 of the internal_revenue_code for year you also requested revocation under sec_1 d - c of the income_tax regulations of the election previously made to treat qualified_dividend_income as investment_income under sec_163 for year the request is based on sec_301 and of the procedure and administration regulations facts taxpayer is a_trust that makes long term investments of trust assets in various investment alternatives for the benefit of its beneficiaries taxpayer timely filed form_1041 u s income_tax return for estates and trusts for year trustee prepared the return manually without the aid of software it is represented that trustee is not a tax professional nor in the business of preparing tax returns taxpayer’s return included form_4952 investment_interest expense deduction and schedule d capital_gains_and_losses in previous years taxpayer had minimal investment_interest expense easily absorbed by investment_income and had not encountered this particular issue regarding the election to treat capital_gains as investment_income trustee completed form_4952 making an election to include all capital_gain as ordinary_income and deducted the plr-107099-08 investment_interest expense of the trust in completing schedule d trustee inadvertently left line blank resulting in all of the capital_gain being taxed at the lower capital_gain rate the effect of electing to treat all of the taxpayer’s net_capital_gain as investment_income should have resulted in the capital_gain being taxed at ordinary_income tax_rates only a small portion of the capital_gain was needed to offset taxpayer’s investment_interest expense in year the service notified taxpayer of a change to the calculation of tax on the tax_return taxpayer paid the balance due applicable law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in part that investment_income means the sum of - i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of - l the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii l as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized the net_capital_gain taken into account as investment_income under this election is not eligible to be taxed at capital_gain rates sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides plr-107099-08 automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is ii inadvertently failed to make the election because of intervening events discovered by the service beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or plr-107099-08 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case the taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1 d - b in the present situation the requirements of sec_301_9100-1 and of the regulations have been satisfied the information and representations made by the taxpayer establish that the taxpayer acted reasonably and in good_faith with this request furthermore granting an extension will not prejudice the interests of the government it is represented that the taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayer would have if the election were made in the appropriate amount by the original deadline for making the election accordingly taxpayer is granted an extension of time for making the election until days following the date of this ruling the election should be made by filing a revised form_4952 and schedule d and by including a copy of this ruling with an amended_return for year additionally taxpayer is granted consent to revoke the first election made on the year return except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-107099-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting enclosure
